J-S15028-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.T.B.-R.,                  IN THE SUPERIOR COURT OF
A MINOR                                               PENNSYLVANIA


APPEAL OF: S.T.B., MOTHER
                                                    No. 2368 EDA 2015


                   Appeal from the Order Entered July 6, 2015
              In the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): CP-51-AP-0000133-2015
                          and CP-51-DP-0000209-2013


IN THE INTEREST OF: E.T.H., A MINOR             IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA

APPEAL OF: S.T.B., MOTHER
                                                    No. 2369 EDA 2015


                   Appeal from the Order Entered July 6, 2015
              In the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): CP-51-AP-0000132-2015

BEFORE: BENDER, P.J.E., OLSON AND PLATT,* JJ.

MEMORANDUM BY OLSON, J.:                            FILED MARCH 15, 2016

       S.T.B. (“Mother”) appeals from the order which granted the petition

filed by the Philadelphia Department of Human Services (“DHS”).          The

subject order terminated Mother’s parental rights to her minor children,

E.T.H. and S.T.B.-R. (hereinafter, collectively, “the Children”), and changed

the permanency goal to adoption. We affirm.1
____________________________________________


1
  The trial court terminated the parental rights of the Children’s fathers on
March 26, 2015. E.T.H.’s father, E.D.H., did not file an appeal. S.T.B.-R.’s
father, J.M.R., appealed from this order, and we affirmed the termination of
his parental rights on February 2, 2016. See In the Interest of S.T.B.-R.,
(Footnote Continued Next Page)


*Retired Senior Judge assigned to the Superior Court.
J-S15028-16



      The trial court summarized the pertinent facts and procedural history

as follows:

          On January 29, 2013, DHS received a Child Protective
          [S]ervices (“CPS”) report alleging that [E.T.H., born in
          April 1999], was afraid to return home due to Mother’s
          unrelated mental health issues. The report also alleged
          that Mother showed erratic behavior, suffered from
          anxiety, and appeared to be under the influence of drugs.
          On January 29, 2013, DHS went to [E.T.H.’s] school and
          learned that she was not enrolled in school. . . .

          On the same day, DHS visited Mother’s home[.] Mother
          was present and stated to DHS that “she could not leave
          home because Michelle Obama was on her way to pick her
          up and escort her to the White House.” DHS also learned
          that [S.T.B.-R., born in January 2007], had not been
          enrolled in school and that Mother had stabbed [S.T.B.-
          R.’s] father in the past. . . .

          DHS obtained an Order for Protective Custody (“OPC”) as
          to [the Children]. On January 31, 2013, at a Shelter Care
          hearing, the OPC was lifted and the temporary
          commitment to DHS was ordered to stand.             At the
          adjudicatory hearing, on March 8, 2013, the court
          discharged the temporary commitment, the Children were
          adjudicated dependent and were placed in foster care
          [through] Friendship House.         Mother was granted
          supervised visitation.   [E.T.H.’s] physical custody was
          ordered to be with [E.T.H.’s] eldest brother while [S.T.B.-
          R.’s] physical custody remained with [S.T.B.-R.’s] oldest
          sister. . . .

          On May 21, 2013, a Family Service Plan (“FSP”) was
          developed for Mother. On May 28, 2013[,] DHS obtained a
          new OPC for [E.T.H.] due to the fact that [the paramour of
                       _______________________
(Footnote Continued)

___ A.3d ___, 2016 WL 416875      (Pa.   Super.   2016)   (unpublished
memorandum) at 1-15.




                                            -2-
J-S15028-16


       E.T.H.’s custodian] threatened to physically injury [E.T.H.].
       On May 30, 2013, at a Shelter Care hearing, [E.T.H.] was
       placed in foster care. . . .

       At the [P]ermanency [R]eview [H]earing, on June 5, 2013,
       the trial court found Mother in moderate compliance with
       her FSP. Mother was ordered to sign releases, to continue
       with weekly supervised visitations[] and with mental
       health treatment. Mother was also referred to the [Clinical
       Evaluation Unit (“CEU”)]. . . .

       At a Permanency Review Hearing on October 4, 2013, the
       trial court again found Mother in moderate compliance with
       her FSP. Mother’s visitation remained supervised at the
       agency. Mother was referred to Philadelphia Mental Health
       Services, to a parenting capacity evaluation as well as a
       bonding evaluation. In addition, the trial court ordered
       Mother to comply with her FSP and to sign releases.

       At [a] Permanency Review Hearing[] on January 31, 2014,
       Mother was found in moderate compliance and did not
       attend mental health services. On February 12, 2014, a
       FSP meeting was held[;] Mother did not attend. On May 2,
       2014, the trial court found Mother in moderate compliance
       with her FSP.      Mother was ordered to sign all the
       necessary releases, was referred to Behavioral Health
       Services (“BHS”), was to contact Assessment and
       Treatment Alternatives (“ATA”) and rescheduled her
       second half of the parenting capacity evaluation. Mother’s
       visits remained weekly supervised. . . .

       On July 2, 2014, at [a] Permanency Review Hearing, the
       trial court found Mother in minimal compliance [with her
       FSP].    Mother’s visitation remained weekly supervised.
       Mother was again referred to the CEU for an evaluation,
       full drug & alcohol screen, and referred to BHS for
       consultation and evaluation. . . .

       On October 3, 2014, the trial court found that Mother was
       minimally compliant with her FSP. Mother was referred to
       the CEU and ordered to confirm visitation in advance, to
       sign releases, and to contact ATA and to reschedule the
       parenting capacity evaluation. . . .


                                   -3-
J-S15028-16


         DHS filed the petition for [] termination of [Mother’s]
         parental rights and [for a] goal change on March 4, 2015.
         On March 26, 2015, at a Permanency Review Hearing, the
         trial court referred Mother to the CEU. Mother completed
         the second half of the parenting capacity evaluation
         ordered by the trial court on April 9, 2015, after the date
         in which the petition for [] termination of [Mother’s]
         parental rights was filed. . . .

         On July 6, 2015, [at the conclusion of an evidentiary
         hearing,] the trial court terminated Mother’s parental
         rights [to E.T.H. and S.T.B.-R. pursuant to the Adoption
         Act, 23 Pa.C.S.A. §§ 2511(a)(8) and (b)].


Trial Court Opinion, 10/15/15, 1-3 (internal citations omitted).


      This timely appeal followed. Mother presents the following issues:

         1. Whether the trial court erred and/or abused its
            discretion by terminating the parental rights of [Mother]
            pursuant to 23 Pa.C.S.A. § 2511(a)(8) where evidence
            presented to show that Mother is now capable of caring
            for [the C]hildren after she completed parenting
            classes, drug treatment and obtained suitable
            housing[?]

         2. Whether the trial court erred and/or abused its
            discretion by terminating the parental rights of [Mother]
            pursuant to 23 Pa.C.S.A. § 2511(b) where evidence was
            presented that established the [C]hildren had a close
            bond with their Mother[?]          Additionally, Mother
            consistently attempted to visit with [the C]hildren for
            the entire time [the C]hildren were in placement.


Mother’s Brief at 7.

      We review an order terminating parental rights in accordance with the

following standard:


         The standard of review in termination of parental rights
         cases requires appellate courts “to accept the findings of

                                     -4-
J-S15028-16


         fact and credibility determinations of the trial court if they
         are supported by the record.” In re Adoption of S.P., 47
A.3d 817, 826 (Pa. 2012). “If the factual findings are
         supported, appellate courts review to determine if the trial
         court made an error of law or abused its discretion.” Id.
         “[A] decision may be reversed for an abuse of discretion
         only upon demonstration of manifest unreasonableness,
         partiality, prejudice, bias, or ill-will.” Id. The trial court’s
         decision, however, should not be reversed merely because
         the record would support a different result.” Id. at 827.
         We have previously emphasized our deference to trial
         courts that often have first-hand observations of the
         parties spanning multiple hearings. See In re R.J.T., 9
         A.3d [1179, 1190 (Pa. 2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). Additionally, the trial court is

free to believe all, part, or none of the evidence presented and is likewise

free to make all credibility determinations and resolve conflicts in the

evidence. In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).

      The burden is upon the petitioner to prove by clear and convincing

evidence that its asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have explained that “[t]he standard of clear and convincing evidence is

defined as testimony that is so clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of

the truth of the precise facts in issue.” Id. (citations omitted).

      The trial court terminated Mother’s parental rights pursuant to 23

Pa.C.S.A. § 2511(a)(8) and (b) which provide:

      § 2511. Grounds for involuntary termination




                                      -5-
J-S15028-16


     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                      ...

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed
           from the date of removal or placement, the
           conditions which led to the removal or placement of
           the child continue to exist and termination of
           parental rights would best serve the needs and
           welfare of the child.



                                      ...

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. §§ 2511(a)(8) and (b).

     “In order to terminate parental rights pursuant to 23 Pa.C.S.A.

§ 2511(a)(8), the following factors must be demonstrated: (1) The child has

been removed from parental care for 12 months or more from the date of

removal; (2) the conditions which led to the removal or placement of the

child continue to exist; and (3) termination of parental rights would best

serve the needs and welfare of the child.” In re Adoption of M.E.P., 825


                                      -6-
J-S15028-16


A.2d 1266, 1275-76 (Pa. Super. 2003); 23 Pa.C.S.A. § 2511(a)(8). “Section

2511(a)(8) sets a 12-month time frame for a parent to remedy the

conditions that led to the children’s removal by the court.” In re A.R., 837
A.2d 560, 564 (Pa. Super. 2003).       Once the 12-month period has been

established, the court must next determine whether the conditions that led

to the child’s removal continue to exist, despite the reasonable good faith

efforts of DHS supplied over a realistic time period. Id. Termination under

Section 2511(a)(8) does not require the court to evaluate a parent’s current

willingness or ability to remedy the conditions that initially caused placement

or the availability or efficacy of DHS services. In re Adoption of T.B.B.,

835 A.2d 387, 396 (Pa. Super. 2003).

      Instantly, Mother argues the trial court erred in terminating her

parental rights under Section 2511(a)(8) because “[e]vidence presented at

trial indicated that [she] has taken substantial steps in dealing with her drug

problem through treatment.”      Mother’s Brief at 9.     Additionally, Mother

argues that she “has complied with her FSP goals, including taking parenting

classes and obtaining suitable housing” and that “[t]hese efforts show

Mother is ready for reunification with her children.”    Id.   Finally, Mother

asserts that “DHS did not provide Mother with reasonable efforts to reunify

[her] with her children.” Id.

      The trial court found no merit to Mother’s claim.     Initially, the court

found that DHS met its burden by clear and convincing evidence that


                                     -7-
J-S15028-16


“[E.T.H.] and [S.T.B.-R.] have been continuously under DHS custody for a

period of [28] and [25] months, respectively.”          Trial Court Opinion,

10/15/15, at 3. With regard to the second element of Section 2511(a)(8),

the trial court concluded that the conditions which led to the Children’s

removal continue to exist. It explained:

        In this case, the trial court found that Mother had failed to
        remedy the conditions that led to the removal of the
        Children, particularly her failure to successfully complete
        her mental health therapy, parenting classes, and obtain
        safe shelter. As to Mother’s mental health, the record
        reflect[s] that Mother was diagnosed with schizophrenia
        and has a long history of mental health issues. Mother
        admitted that she suffers from anxiety, panic attacks[,]
        and sleeping issues. Mother has been hospitalized many
        times, the most recent at Mercy Fitzgerald [H]ospital for
        an overdose of prescription drugs.            Five different
        substantiated [General Protective Services (“GPS”)]
        reports, during the last [20] years, established that Mother
        has not overcome her mental health issues and that her
        mental illness has been an obstacle to her acquiring
        sufficient parental skills to provide and keep the Children
        safe. . . .

        In 1994 Mother left [the] Children’s oldest sibling alone at
        a bus stop and the police had to bring him back; in 1999
        [E.T.H.] [tested] positive for methadone at birth; in 2000 a
        court ordered DHS to supervise [the] Children’s oldest
        sibling; in 2008 the GPS report was based on Mother’s lack
        of supervision, negligence and mental health issues; and in
        2013 Mother’s lack of supervision was caused by Mother’s
        mental health issues. . . .

        Mother was referred to the BHS several times. However,
        she has been inconsistent with her attendance and did not
        comply with her mental health therapy. Currently, it has
        been impossible to verify if Mother is receiving mental
        health therapy. As a result, throughout the life of this
        case, Mother had been involuntarily committed several
        times and her mental health has been unstable. Mother’s

                                    -8-
J-S15028-16


       mental health has been an unsurmountable obstacle to
       build a relationship with [E.T.H.] and to develop a proper
       bond with [S.T.B.-R.].

       As to Mother’s parenting skills, she was referred to [the
       Achieving Reunification Center (“ARC”),] but she has not
       been compliant with the services offered and has not
       completed her parenting classes. The record established
       that Mother lacks parental skills to assume the care of
       [the] Children safely. Mother’s mental health issues have
       prevented [her] from acquiring the capacity to safely
       parent these Children. As a result, Mother’s visits with
       [S.T.B.-R.] have been supervised during the entire life of
       the case.     Additionally, Mother has to be frequently
       redirected by the social worker during visitations with
       [S.T.B.-R.] and has showed deficient judgment as to what
       a parent should or should not say to [S.T.B.-R.], by
       making inappropriate statements to [her]. . . .

       Mother has also engaged in episodes of domestic violence
       in front of the Children. The record established that during
       visits[,] Mother has not shown or engage[d] in a parental
       role with [the] Children. Despite Mother’s consistency with
       [S.T.B.-R.’s] visits, visitation had to be stopped due to
       [S.T.B.-R.] being fearful of Mother. [E.T.H.] has also
       expressed being fearful of Mother and refuses to have
       supervised visits with Mother. . . .

       As to Mother’s housing, the record establishe[s] that
       Mother lacks safe housing. A home assessment had not
       been done yet, despite [assurances that] Mother lives with
       her oldest daughter and her three grandchildren in a
       three-bedroom house. . . .

       As to [E.T.H.], [E.T.H. has] expressly manifested no desire
       for visitation with her Mother due to her fear of her
       Mother. . . .

       Drug and alcohol has also been an old issue for Mother
       since 1999, when [E.T.H.] [tested] positive for methadone
       at her birth. Mother was ordered to attend the CEU but
       did not comply with the referrals. . . . Mother has never
       provided a valid excuse as why she refuses to attend the
       CEU. Mother eventually went to the CEU for drug screens

                                  -9-
J-S15028-16


         which showed small traces of marijuana, cocaine[,] and
         opiates raising concerns for the trial court that Mother is
         still abusing drugs. However, the CEU as of March 26,
         2015, determined that Mother did not need any drug and
         alcohol treatment.

Trial Court Opinion, 10/15/15, at 4-5 (internal citations omitted).

      Our own review of the hearing testimony amply supports the trial

court’s conclusions.   Mother fails to support her contrary assertions with

specific reference to testimony.         Indeed, in making her conclusory

statements that she met her FSP goals, Mother completely ignores her long

battle with mental illness and the concomitant problems it has created with

her ability to parent the Children.

      Moreover, as noted by the trial court, Mother’s own testimony

regarding available housing and her current mental health treatment had yet

to be verified. Trial Court Opinion, 10/15/15, at 5; see also N.T. Hearing,

7/6/15, at 36-38. As fact finder, the trial court is free to believe all, part, or

none of the evidence presented, and therefore need not accept Mother’s

self-serving testimony. In re M.G., supra. Finally, a review of the record

readily refutes Mother’s assertion that “[a]dditional support from the

agencies that were supposed to help her would have allowed her to reunify

with her children.” Mother’s Brief at 12. Mother again provides no specifics,

and the record establishes the efforts made by DHS and other service

providers. Thus, for all these reasons, our review of the record supports the




                                      - 10 -
J-S15028-16


trial court’s conclusion that the conditions that led to the children’s removal

continue to exist.

      As for the third element of Section 2511(a)(8), we have observed as

follows regarding the “needs and welfare” analysis pertinent to Section

2511(a)(8) and its interplay with similar inquiry under Section 2511(b):

         [I]nitially, the focus in terminating parental rights is on the
         parent, under Section 2511(a), whereas the focus in
         Section 2511(b) is on the child.           However, Section
         2511(a)(8) explicitly requires an evaluation of the “needs
         and welfare of the child” prior to proceeding to Section
         2511(b), which focuses on the “developmental, physical
         and emotional needs and welfare of the child.” Thus, the
         analysis under Section 2511(a)(8) accounts for the needs
         of the child in addition to the behavior of the parent.
         Moreover, only if a court determines that the parent’s
         conduct warrants termination of his or her parental rights,
         pursuant to Section 2511(a), does a court “engage in the
         second part of the analysis pursuant to Section 2511(b):
         determination of the needs and welfare of the child under
         the standard of best interests of the child.” Accordingly,
         while both Section 2511(a)(8) and Section 2511(b) direct
         us to evaluate the “needs and welfare of the child,” we are
         required to resolve the analysis relative to Section
         2511(a)(8), prior to addressing the “needs and welfare” of
         [the child], as proscribed by Section 2511(b); as such,
         they are distinct in that we must address Section 2511(a)
         before reaching Section 2511(b).

In Re Adoption of C.L.G., 956 A.2d 999, 1008-1009 (Pa. Super. 2008) (en

banc) (internal citations omitted).

      With regard to the third element of Section 2511(a)(8), the trial court

concluded   that DHS proved by         clear   and convincing evidence     that

termination was in the best interests of the Children. It explained:




                                      - 11 -
J-S15028-16


         The Children have been in their respective pre-adoptive
         home for a long time. The Children are in a safe home and
         [a] stable environment with [their] foster parent providing
         for all of their needs. [The] Children are doing very well in
         school, are up to date on their medical and dental
         appointments and immunizations. Foster parent was able
         to address [S.T.B.-R.’s] eye issues and enroll [her] at the
         school for the blind. All [of the] Children’s needs have
         been satisfied.        The Children need permanency.
         Termination of Mother’s parental rights and adoption would
         best serve the needs and welfare of the Children. [E.T.H.]
         expressly manifested that she wants to be adopted by her
         foster parent. The testimony of the DHS witnesses was
         unwavering and credible.

Trial Court Opinion, 10/15/15, at 5-6 (citations to notes of testimony

omitted).

      Our review of the record supports the trial court’s conclusions that the

current needs of both E.T.H. and S.T.B.-R. are being met by their foster

parent. Within her brief, Mother does not challenge any of the trial court’s

findings. Thus, because DHS established, by clear and convincing evidence

all three elements required pursuant to Section 2115(a)(8), the trial court

did not err in terminating Mother’s parental rights to E.T.H. and S.T.B.-R.

      In her second issue, Mother claims that the trial court erred and/or

abused its discretion in terminating her parental rights to E.T.H. and S.T.B.-

R. pursuant to Section 2511(b).     According to Mother, “the social worker

testified that there was a bond between Mother and both of her children,”

and that she “should have been provided with realistic goals that would have

permitted her unsupervised visitation with her children.”    Mother’s Brief at

13. For this reason, Mother asserts that termination of her parental “rights

                                    - 12 -
J-S15028-16


does [not] serve the children’s physical and emotional needs and welfare.”

Id. We disagree.

      With respect to Section 2511(b), this Court explained the relevant

analysis as follows:

         [Section] 2511(b) focuses on whether termination of
         parental rights would best serve the developmental,
         physical, and emotional needs and welfare of the child. In
         In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005), this
         Court stated, “Intangibles such as love, comfort, security,
         and stability are involved in the inquiry into the needs and
         welfare of the child.” In addition, we instructed that the
         trial court must also discern the nature and status of the
         parent-child bond, with utmost attention to the effect on
         the child of permanently severing that bond.             Id.
         However, in cases where there is no evidence of a bond
         between a parent and a child, it is reasonable to infer that
         no bond exists. In re K.Z.S., 946 A.2d 753, 762-63 (Pa.
         Super. 2008). Accordingly, the extent of the bond-effect
         analysis necessarily depends on the circumstances of the
         particular case. Id. at 763.
In re: Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      Here, the trial court discussed the “bond-effect analysis” in the

following manner:
         The record established that [E.T.H.] would not suffer any
         irreparable harm by terminating Mother’s parental rights.
         Mother and [E.T.H.] do not have a parent/child bond due
         to lack of visitation and contact. [E.T.H.] continues to
         refuse visitation with Mother due to being fearful of her.
         As to [S.T.B.-R.], the record established that there is a
         weak bond that does not constitute a parent/child bond
         and [S.T.B.-R.] does not show emotion when Mother visits
         her.   Termination would not destroy a necessary and
         beneficial relationship with Mother.    [E.T.H.] expressly
         manifested that she wants to be adopted by her foster
         parent. [S.T.B.-R.] would not suffer irreparable harm if
         Mother’s parental rights were terminated. Children are
         bonded with their foster parent[] and both Children call her
         “mom.” [S.T.B.-R.] has special needs as established by

                                    - 13 -
J-S15028-16


         her Comprehensive Biopsychological evaluation report
         from October 31, 2013. Accordingly, [S.T.B.-R.] suffers
         from astigmatism and a severe visual impairment. Foster
         parent provides for both Children’s daily and special needs.
         Children are doing very well in school, are up-to-date with
         their medical and dental appointments and immunizations.
         Foster parent addressed [S.T.B.-R.’s] eye issues by
         enrolling her at the school for the blind. [E.T.H.] is afraid
         of her Mother and [S.T.B.-R.’s] visits were stopped due to
         a fear episode with [S.T.B.-R.]. As a result, it is in the
         best interest of the Children to terminate Mother’s parental
         rights. Mother’s parental rights are not being terminated
         on the basis of environmental factors. [Children have]
         been in foster care too long and [need] permanency. DHS
         witnesses were credible.

Trial Court Opinion, 10/15/15, at 6-7 (citations to notes of testimony

omitted).

      Once again, our review of the record supports the trial court’s

conclusion regarding the absence of any true parent/child bond with regard

to either E.T.H. or S.T.B.-R.    Mother presents no argument regarding the

existence of a bond with E.T.H. At trial, Mother essentially testified that she

was unable to further develop a bond with S.T.B.-R. because she could not

enjoy unsupervised visitation.    See N.T. Hearing, 7/16/15, at 55.       With

regard to the possibility of unsupervised visitation, Mother’s previous case

worker testified:

         To maintain a goal of reunification would be very
         concerning at this point. It’s been a very long time that
         [S.T.B.-R.] has been in care with supervised visits and the
         fact from my experience that we weren’t able – the
         department of CUA was not able to step down to
         unsupervised contact shows that there’s a continued
         concern in regards to [M]other’s ability to ensure the
         safety of [S.T.B.-R.] and to parent [her]. And at this

                                    - 14 -
J-S15028-16


           point, there is no way to know if there is a bond without
           having unsupervised visits.

Id. at 17-18.

      Mother’s current caseworker echoed that, before Mother’s current

visitation could transition to an unsupervised visitation, she would “need to

see more of a bond between [Mother] and [S.T.B.-R.] and there’s not a real

bond yet.” Id. at 39. Although Mother argues that, had DHS established

more “realistic goals” she could have transitioned to unsupervised visits,

once again she does not specify any particular goal she would be able to

achieve. Both caseworkers opined that Mother’s mental health issues have

prevented a parent/child bond from forming between Mother and either of

the Children.      Because there was no evidence of such a bond, it can be

inferred that one does not exist. In re: Adoption of J.M., supra.

      In    sum,    our   review   of   the   record   supports   the   trial   court’s

determination that DHS has met its statutory burden of proving by clear and

convincing evidence that Mother’s parental rights should be terminated

pursuant to 23 Pa.C.S.A. §§ 2511(a)(8) and 2511(b).                Accordingly, we

affirm.

      Order affirmed.




                                        - 15 -
J-S15028-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/15/2016




                          - 16 -